—Application by petitioner for reinstatement as an attorney and counselor-at-law.
The matter is referred to the Committee on Character and Fitness for the Second Judicial Department to investigate and to report (1) on whether the petitioner has complied with this court’s order of disbarment, and (2) whether he presently possesses the character and fitness requisite to an attorney and counselor-at-law.
The application will be held in abeyance, pending the Committee’s report. Lazer, J. P., Gibbons, Bracken, O’Connor and Niehoff, JJ., concur.